ON MOTION FOR REHEARING.
A motion for rehearing was filed, in which among other things it is insisted that the provision in the specifications for “Iola Portland Cement, or better,” gives a monopoly to one manufacturer, viz., the Iola Portland Cement Company. We think not. The provision does *612not say that tlie cement shall be made by any particular manufacturer and the evidence showed there was more than one at Iola. But, on further consideration, we conclude it is not proper to insert in specifications a provision worded like this, though the intention may be to provide for competition. For the words calling for a certain material “or better” can be interpreted to exclude all other material equally as good, and that should not be done!
The matter really does not arise in this case for the reason that it was not included in plaintiff’s petition, which set out the various causes why the taxbills should be declared void (Jaicks v. Merrill, 201 Mo. 91, 109). It is true that at the close of the evidence plaintiff asked leave to amend his petition by inserting that the material was “a cement made by one individual or firm, which prevented competition.” The amendment was asked, as stated, “for the purpose of meeting the evidence.” The request was objected to by defendants and denied by the court. Plaintiff excepted, but failed to assign it in the motion for new trial. Aside from this, the ruling was proper on the ground that the evidence did not show the cement was made by only one party. The motion is overruled.
All concur.